Citation Nr: 1724461	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to February 1982. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing before the undersigned Veterans Law Judge (VLJ) was held at the RO in September 2015.  The hearing transcript has been associated with the record.  

In December 2015, the Board remanded the appeal to obtain outstanding treatment records and to afford the Veteran with a VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not manifested during his active service, is not related to active service, and was not manifested within one year from the date of his separation from the military.

2.  Tinnitus was not manifested during active service, is not related to active service, and was not manifested within one year from the date of his separation from the military. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).
2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims. 

VA's duty to notify was satisfied by a letter in February 2009.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in October 2009 and February 2016 to determine the nature and etiology of his claimed disabilities.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
In December 2015, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In January 2009, the Veteran wrote that he had bilateral hearing loss and tinnitus as a result of working as a heavy vehicle operator in service.  He elaborated that the vehicles had loud exhaust systems which exited behind his ears.  

In December 2015, the Veteran testified that he was also exposed to loud artillery fire while he was in service.  He indicated that ringing in his ears started when he was 44.  He also testified that his hearing was "off or different" after shooting weapons in-service.
The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran's December 1976 entrance examination indicated hearing acuity within the normal limits.  There were no defects of the ear noted at entry.  The STRs are silent regarding treatment injury to the ear or hearing problems.

In January 2009, the Veteran was seen at the VA Audiology clinic for evaluation.  He reported hearing loss.  He endorsed military noise exposure and denied occupational noise exposure and a family history of hearing loss.  The Veteran indicated that he experienced periodic tinnitus.  The VA audiologist diagnosed moderate bilateral high frequency sensorineural hearing from 4000 Hertz to 8000 Hertz.  The report did not provide an etiological opinion regarding the Veteran's bilateral hearing loss or tinnitus.

In October 2009, the Veteran was afforded a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The VA examiner reported that the December 1976 entrance examination was within the normal limits from 500 Hertz to 6000 Hertz bilaterally.  The Veteran reported in-service noise exposure to large diesel trucks and indicated that he did not use hearing protection.  With regard to tinnitus, the Veteran stated that he was unsure of the date of onset, but had it for many years.  He only recently had become more aware of it.  Ringing in his ears occurred two to three times per day.  Objective findings showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
15
20
30
RIGHT
20
20
15
20
20

Speech audiometry (CNC) revealed speech recognition score of 96 percent bilaterally.
As discussed, 38 C.F.R. § 3.385 requires that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 

In regard to the Veteran's bilateral hearing acuity, the evidence of record demonstrates that there are no auditory thresholds of 40 decibels or greater.  In addition, he does not have three or more thresholds of 25 decibels or greater.  CNC speech recognition was not less than 94 percent. 

The VA examiner opined that the enlistment physical showed hearing within the normal limits through 6000 hertz.  The Veteran did have mild clinical hearing loss at 4000Hertz and above, but his hearing thresholds did not meet the criteria for disability under VA regulations.  

With regard to tinnitus, the VA examiner explained that individuals exposed to high levels of noise typically report tinnitus.  The Veteran could not recall an exact date of onset and there was no documentation in the Veteran's file regarding tinnitus in either ear.  Therefore, it was less likely than not that the tinnitus was due to military service.  It was more likely that the Veteran's tinnitus was due to presbycusis and/or some other etiology.

In February 2016, the Veteran was afforded his most recent VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  Objective findings showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
10
20
25
RIGHT
5
10
10
20
15

Speech audiometry (CNC) revealed speech recognition scores of 80 percent for the right ear and 44 percent for the left ear.  The VA examiner indicated that the speech recognition score was appropriate for the right ear, but not for the left ear.  The left ear speech recognition score was not appropriate because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of puretone average and word recognition scores inappropriate. 

The VA examiner diagnosed normal hearing bilaterally.  The VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by in-service noise exposure.  She explained that there was insufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, after cessation of that noise exposure.  She cited medical literature in support for this assertion.  The VA examiner continued that in the absence of an objectively verifiable noise injury, the association between the claimed tinnitus and noise exposure could not be assumed to exist.  Tinnitus may occur following a single exposure to high-intensity impulse noise or long term exposure to repetitive impulses.  She concluded that in order to associate the Veteran's tinnitus with service, a person would have to accept the unsubstantiated theory that tinnitus occurred as a result of a latent undiagnosed noise injury.

The evidence in favor of the Veteran's claims is his lay statements.

A veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
The Veteran essentially contends that he had hearing loss in service.  The Veteran is competent to report experiencing diminished hearing but is not competent to diagnose a hearing loss disability for VA purposes, as that is a complex matter outside the knowledge of laypersons and requires testing.  The examiners took into account the Veteran's report of hearing loss in service but still found against a connection between the current hearing loss and service.  The examiners relied on clinical findings during service and medical literature in reaching these conclusions.  The examiners' findings are more probative than the Veteran's lay statements regarding the etiology of his hearing loss.  Thus, the Board finds that the evidence is against a finding that the Veteran had a chronic hearing loss disability in service, in the year following service, or that his current hearing loss was incurred in or aggravated by service. 

The Veteran has given conflicting statements as to the onset of his tinnitus.  At the October 2009 VA examination, the Veteran stated that he was unsure of the date of onset, but had it for many years.  In December 2015, the Veteran testified that he was also exposed to loud artillery fire while he was in service.  He indicated that ringing in his ears started when he was 44.  He also testified that his hearing was "off or different" after shooting weapons.  Given the conflicting statements, the Board finds the Veteran's statements regarding the onset of his tinnitus not as probative as the VA examiners' negative nexus opinions.  Thus, the Board finds that the evidence is against a finding that the Veteran had tinnitus during service, in the year following service, or that his current tinnitus was incurred in or aggravated by service.  

The Board recognizes that there is a conflict in the evidence regarding whether the Veteran has a bilateral hearing loss disability.  However, even if a current bilateral hearing loss disability is conceded, the most probative evidence of record is against a finding that such disability was incurred in-service. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.






ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


